                        Unt -Ved Skccke,s Di-sk-c- c_i- Cour4--
                              D., sIttk_sc._ of CGAr\es.:o..)--1--

_
lloosas           L a. Cay-es * M7olo                    i       CaSe_ 14o .,       : .a.0 - Cv - (5 cK No)

p    c.,..,(\iN-A l                                      1                  7.CAN-N-E-D—at
—V—                                                       1                 and Emailed
                                                                                   11.0._byeit--../
                                                             1                 -::::!(2                               pages
Payne., Q...-cc c0 , .                                                                     initials               .

()Jen c,4 \•vS
           ,                                                 1 00,\-e. ',. i4 - /        - 2-053-0



             1/10-kon .-1.6"             Akc-- Or ACNr11-14                              A   rc-u3e.itne.4

     90-,s,104\-\-- -\--0 co‘e., 59 ci)(..‹.) oC 4-Le_ rep? . &,. _c: Q , P, , Pia-,f\--‘,.W Subnii--4S -1-1-,,s5

moloa) it, Q.1\-6-- oc- anktp8, a '\\ (l e men4- +-LA- was Paaae. lit-N, 41,4.                                              'irv-kcik rkvsetv

0C-AeC %n'11.\\S COL (:)-S Oft K5Si ("                    -4,0_ c;rs-\- cut.,era                                                  clytn,s4-

Acge(NA-s             (D6t.-( 6P 4 (r-mg$C)t-11 cu'vt 6Jsck VI, ctr\ 4 till 84-&Lc dco‘s ayurn-\--ct
                                                                                              s,skak,_______

Re(ink-g-C        Pk\--\-cLA•e 5       (WPAtcofkd v 4             oF tavd      wt+L a-11-cOmksitiv\-        -1-0 SKocrir 4k cke1--.3

    -I .4-V.6-S       ri\O-1-4,C\ af\A corAcAc.,14



I) lb .61_ was a Ca S uclk Co (wItc:k on 64w-ter-1 44                                    Pcola-lecl 5Q'eCk cti4 clA ut C5e_

ac-4-'or‘ 14.Ken ,                  Picon.f‘c-c-    never wov4 6`c V.re 4,4- 4o 5e6 kritA-Loo-i-- -14 .ckceboo(5

Pct- r 5,m_e_ ,fiNet was nevis- a cfned8c                                   e;%au\s34- 1..‘ en    7TL,s8- (os-i---,



A)-g 803                 -4\N IS1            been 5 Cc', c.(t111-               Lc r.N4ict, eR.,\€_vi



3) Ike_ 10,..k r\ --coc 'OsrYkkssak                       c,,A       C-45e5     ,,seci   Jo (-)4 aPA-(                0 -4 2(0,,-6-1_;cc,E.

ComPlourvi-,

       NAA,e,re_co re__ ((NA-                t'Nootel     atk6vf       Aesiyvo;e6. dairvt5 4-0                  ivaceeci

    4--i s---2.0.2_b                                                   a76,144,4./ J.,-
                                                                  -------                    c........-.-----
    Osi-e_
                                                                    ,)lorwqs L. C4,,,es- 1-k3,--70ae,
                                                                  ---

                                                                     et""      mot ‘41k',,,cti - Ak- T-Pi<e-

                                                                     uniAsv;ite._ CT cc3n,


                                                        -i _
                                                or)



                                                                             (1 ,-(

     3 cA.14 \3 \fti                           e-rnoal               ct\.

0 (3 -e-C-0-•V'G                           eAtcRocuk                       &(Skin
01\ck-k cktCp_sS         czkv-\   - 4too           Av.—. CPuci-S &(.6


     AS5 \s\-04\.\-- A\ 6-iNe 6Qtv.)cctk
     11t1 s\..rotvo, N
                   oc cr- C6135-

                                      6

                                               PIcki4\}-tq     (22)          -e_

                                                       i‘tor \Arlf\ A ck   _Jut_ - li ke,
                                                Okutsvitte                  063&-d.
                                       0 c(c;- C                   Cc,c\-ak.C_A-,) w



111orno, L. coNt____ *-31:70'aso                             casgPo                        - cv - CY A



                                                        (

Jocirve-,               e

16&A-(1-1--S                                                  Dcort:,           17 - aoxp


                        ocaA m GC Lc1/4./J                              aiRosTA-7 .
                       *--ra A\ 0                           A(N\

                                                            (1), Ckse_
                            c,,,;     (1,64,ts                          L.)          r t-a 0,5,c (cts 3, Pica\ cc Was,

 C(2../\!2_1 A.() _StyeT-kork coL_0‘)-e-c-- a `Lfac-                           _k)                    (kcebcc      Pas4 and Cci(5c_
cit.() (\Null                                    `1(\voie          sobVd                                        Ca;, 1
                                                                                                                     i Oro         si'rcd

eLt_()cete.55,                      cover,4Ntn4.       cot ctNzt,,ou5                                                     SPeeck

it A.W)-..c5\ (kik) rviS               vpkrt       Ac,f\zss-e_                                                        orQl

                                            SA-c&Lteal_ c-ckc4S
   AS 5\-0LA6                  ?1kic\V-{'5         c',Ce_A Col- 46(1A- Goc- . 00. -7* 11 6, +1,4 Okta-h-cf

 1)Ja5 atcrek.4-1c.,(\e t (164- cuLebook Past-                                              ty-tm,              5cc,-e4    -rte_

ViCL.       r-pudf\l           acsi-v.-ho w                                   dt,r3 e_ g_act;-nat_l_wy.

 Per\\,A,     scg OenjaorbA ,±t:n                                  icoc k            W&5    subslec.428.            Leot r     to tes.,S

                   \no,,-(5 ir,k4AN No Clutace 440                                         I:41QIII 6C a C),:Qse 0 go ±,4

11 11                                  ,A .c                       e~niair. d RIS Post- &re N1- c Otc( -eal:cr)

cc Gan                                      Was al c, s)c for mope a 55c4u(-1-310-eCcn1cal 4 Pa Poo3 X q

 ,5c6 A \Fut. z                              5.1-4;                                  dtta_4(4.2             fo   4 Gifki     (41,4 "

                       (It:C.-Woo/4-5 ciente_                ()Lai ak-C-C                  Process,                  ek,c4rc,5e,

  r     Pc6r)1-1                    re-tDcon           kin:1-i Cc _pals                           Co,,c4- 4(l             rf Lcv4z,n
              i$A- RAfrell                       (Ac,i pas 4 0 Proceed,
                                             IV*               '     .1---

                                              c)o-kiNV .1--

       --nrte.       \NI ck_s    0,_ Casvc,k           Co nat c 1-a3 y)      Ve:\-v,petr, sP9esk 6,44 odvICS c
                                                    ac-4—)(2),(\
        lit_ Looncabl-e_ ley's', A-- Omit-i                        ,(\ Les -in;-koa fcm-zevr orcler- OcK, ko,

1 S'\o‘Ap            Ava-        Nig\l-',c          Succes$co‘i           a.kt.          -1-\-0 c,cs-k c\c        Sec            oRp-eri--

 /f\    ck   --=(---2r- afro-aolInNta+       i-e.A-ck.vo,..k-ic,c\ etuilyt . 0 -1414.-1- 4-Lb 9-e.e.ck oc Coneluc4- ct4-

 I sso e- \*10-3 ctol-eckA , (9) 4c4- #' (1 e_Cend,a,n,1- 4k a4v-eze_ ctoLon arns-4- tk-t

P 6 i\VX, 5 v 4- aS cc 44_, ('a 40- 4-u-t \•,st cL c*skt Covwdaon                                                           -e    ern

 -1-Lt. qeet\I co \a adverse acd-itoc                       ti,las 6164- RON:0-k                 e,s1-01,V61,41, , .1 4,

--fe,c_k_ -40,4__ 44_ pc.,;(\;-tc.c- 1nik3                  t•“(0%\\k:- 40 Sec6 • . ( 4-..of               JPA      Cork ,          4-

 CMAIA4oto cc ©v-er 01/4. •-(tar- "{CA- 4t- SoilPo                                                p-\,2_8
                                                                                         0 iN &C,cou      I

 \tv,w,e, SOA-'5fvt& as 0- c -i,& if\                     Ke_l\sk U. Sore 1/2-zkAr) , OK. No , 3t, 1-0 - 174 6 (\iA(,3) (

 acvk \A)- L ":5--7(4 b 31 i a+ / t----‘1, c, 0,conn , koc, C, 901c) (.`c% AA1(\                           0, 9 \ au sl ble rd-kvs-k4ea q

 clg.,: (,(\ etyttnS4-cAL,S6r1 (:)-c_ici,-ak_s_ w \No 9 \c,c esk             0, Re.A.c.Ick\ Ap_4(tif1-top         in Se3net 44.3n

   a.S2C1 0 n             iak Of‘e.A,Xk POS-)'1 S(D 2:111C; V L aia -14 :G i ,/V0 , .1);‘,:t -ev - c.1:ix,9,cz Ezi4,m),

a(3\ q Va. c,t4,tis-5-Trj a* (4 CO, Conn , Afc, d.c11 (ko(1)(Sq-rwt) , :EN A-LA s case                                            ge

                   wc,          %c. ,         4-4       '.ce4        al) A     c             , co. k      o 4-- 4--ket4- uv•st.._
 9V,,,m\-tcc
 142 (--kcqS (6-c-84-Lc-- uS-ec.) 1                                          (e.1--tec                   •6                 o v oz, l . 4,:x)

 o- c- an-1       f uve    6r- v io k,al-e v n 00c, ito -7 IA \ct , Ite_ Pluto-A wits cold

 6(.044 c4- his \\Win                    CNP-ef \ wok\vo-V          a Atsiinoar-c (1,147 .1                      ©1 -c-Actlomic_ Pte-..

 7
 -=4 11 A             vi\\Ac:\t, iv•-e-015     ot\c:1\0fren4-'f.-, sec .43 c sot el                    404-- o n . r(ce bco ic, -rittft._

 Can         6_ \4\-ve_ . c,,A,,,1,-      ANCL4- OVA-ANVOA\ i             a_ ?c- S3ARS-- i IN V44,e1/1Z 0-           tocit.Lwr'N
                                                                   u
   •LA-05        or r e-40,VA6c-i itct-Snn5 Wou A                  lo t    -Q.C:cten\\--k c1/4 -\./-ts-se_ cam' T1, c cos .5

 of a- Cor\,5sr) ss%.3.)4 coat 1         ce-4-0,...,\-,or, cca..; An , See,) e, c%, PA-i                      v , i'kekkt i 2-0k5 N91

 groelet< @i-*-S' CO, Conte „.6 t                                    r•    • f. 4 .'     a         OW te             • te-        IA

 tnif;ctt ftV3 gin/ 44+ "(ave . `                      e5:&\01.1o,n was no1 Moult_ 10 Riftl-Sh tv
                                                                                                                        t
  Po S 4-m      On Sfr.'0.( frtegrist oc -1-O eie.kr- k on Qcglel Cf 01 11                       SO A 4-he c'u+ur-e-,

   plki ni-r-Pf     fj,cts pee s , -At Ote#44wsew\-- o'F COCcerlao r) -- 0 e_-ce_A ctaLel Ils — a r-e._
                                             _1-
CL`INN                            6-t (LC-erkait445 s ot;‘,1Q_cA-c-in             +k      Pkcki (\l-s‘'Q

Le        5c,,-:5,(\                           K3-4-                                 -CoabociL PO54- 4°
                                  Sqtesk/Lon                            chofey_cn              Qlos ni•kcC vv

                            `11so.(43Do          .2-1.1(1,3        ‘'
VT, INair-b‘ateL                      :D\ -At 0,o c,                        6-t                 \Ai 4.1'\
        car.--V,Itc\ 506\ as ck 5ecer-H                                 Scc P Mos cs kcP
         \N-esos Ci 9f \Sock        ilat_COINce_cni                4-Ve_                                    d-le        q,ikrr

YI(34,zr VpiAte c Cute- nc v.icts dvs.(5.e._                                                                wog 44 Ken

                       #k                              1—k_ ket,c
                                          i 14_\vi)(161:4                                      -1.)aver___51cuie_s
            -1Ave_ Q5e. OR SoC\a_v C1Nec\s‘cL.                            Co-v-e-3' 0 y,),(\ SA-0-1M‘e-al           4-1\e_ce 1-\

15 Ao_si..11_1--                  xJ
                                  as        Cores                                       z S arcKvekk


                         a 2:1 4-6                         u                Cen-A-44/- .1\co
                                                                        d."Q:                      41\Ose

anti: c e.ArTA,                                        $eko ci8 tYti 55: r\ oPor\ c61;-.,K,A
         sec,; .-11 ae a_ Sam a_A6_, cc 112.0- 0                                               SLi6S
t.1
           ct     wee                          Can 4- 6 ecf-                44-w itoccCe.: Ccse_ -teloteA &us( y

                       .71-e_.   00C r S uS ,0113 \--(NCS CAA ; 04(5 -1-c) Se3 re3g_t2

Pe e,.. ckad Manifuiale V6Actcvla_r-                                                      Pea Le_ 1-0 SZ6,
         440:4 eS V Scel4;a1L) /JO                            011371c      CIA-AA)                    5-Lt5-6(-4 cod (0,

       - N)
Conn, 006•                             l'uott5 ‘c- Ceolialoca;on Was c(RoL.Ld._ 1-c, Proceed                                C

 tn.;Sia__Sk.g.Lyiark                      (A/4S 5ktie_a_                     teadovi. S         Ore. cme_
                                                          ILL e-lc                                 Cal\ AActq
 cul-( ( 1,2 cerSe_ r n            uldieSitty              r,-)u{&(.                    cjv I Pc3e5           Lr\ iv0

       cc.ff•PS                    SkettQ               Ce_.1 /2-0•Uck.or) C t•kz.N, SL3(e____2scse—

 LC:et\c\610S cite_ soefce.sst(n Ong 6.4;h                                     ‘61       (an_ e                         v
                                                                                                                   \A

       A 06K                              itett-4,,N              c\ eki                       Co,,eiro.vn

      kJO re-S5                  vtarS,        1-1fte. pre_aixv            Su*s,5 vnAcaf,-A. Se-er24 Alk_RAV V                     _
      rte Seeck Cmatorlt s3S v, 5, al-                               5,C4-1 (151, j Iutl1a5 50eecL was
_
       11-, t, Ceskax. -coc-- (1vAzssel\ ciA asps L                                         no.1-    ook .\- 0 e‘cri-kFirs
                                               Coo‘Q\o: 4-
       ft..Aamak,is_c6 A.                  owle,t             ,L     \ c     • N -,            V. AA,:4_t         L         08-. L

1-1-7 1 IA Frs Ckck43) w\vc\-, Sledt. 'MIL --css4- anatnJirtead- , u , c (.3e                                      -- Pco \\ A\--
                                                                                                                  (o

4-VR- cAr,e1-4-z6.r-k os-R- A SQ-erai, 4-0 eSrkk!)                                el-emal4S cc- k                  (tow_ or‘
 4-0    cko,i,e_ il‘cri-;vt_ oc. (. \len4-." A'Sb orN4A, SI•culf,S V• l'ecce-, 75-- F' 3A

63g, i gco Caa C5.1" tao\S") WilUSSic.n (A Cog V-kC:LS at\ &                                 44-PD       IrsAtoy_S si If\


-1(-,A Aisab NA \i‘•ov,1,1t._ c-st,-,\ c.x.ms‘64, -' '                                  \                    a,•.. • SS ,       6‹_eqc.„..s-e

\mse..., -\\A.....v...cst, -,       fOlr. \--Se\R 1-ht ('oa...ci.               CoA&ic--4-, Iftet. nPeecil tic                    ncs4-

• +L . '4(.,s;5 ccc Ptoseku.kbr\ 1 LA- li‘skaA                       .k- was .vce6 -k es4-4 4 irst, 'IL,

 ey-zsve.nct... ,. i aliN A- DLL tlAts\&r\- r                  Yas- kzoemk-.0,(‘ i n           j    A cateu4. El-co

 ex virszA"use,"(11.Ae.cm, Etvok-4-tt-rN                c\e-- cu\A (.24(A-445f\ avviA4A                 It 5e cetse5 are..

  4o           ck-ov-e oc ose_ oS e‘erx Ce (1 Cc&ses vilvese... aareAes                                           tree Ptnei.sr,

 0 a \z Y.,z_.    A.-\,,e__ Q\E014A            , ayi(      0, -}-\e         Cort-c-cok-1 -40 Unto-e_cl si-cti-Ps v,

       .
  (62cLe            -!-Va_. sPeeir             cAlc,..-1            Qcostr, be k (0.8                              0i11c. hr_____
                                                                                                                           cc.

  .,()% kv--- \t‘tas-,         coy,104- -1Ve- 9\c6nA-A, '-i- wk.stie_46,NE
                                                                       uakf

 (NHS 61\045t.4—___40,1_ -Vb.c00.(2,0 4                   lid (LS   e- v ‘ ())/1 c-e_        ()SP 6          (?.tiv31-- 1.414 -1-o

  )(.-0 \rt,     c.L.W&„'tzo n5      13,i- t, \•o.4           co..cebcok-,       wks 4Le_ tx,s,-                        cot`    ct

  5e-cepyL4,•-wc        gl\o•-ck...frt,n-1-,     :Er\ -At_ Case.3 Cr+-Q. 4L._ ccinAzActA Coof4-- use..J

 .S\ckkei-a-A1--s 6 usecs can ANock                      c.                             :t          -/-1.c   plain/          3 C4s-e

 k cAe.A opit6-- roPeeks t-tfic. 5, up ti c.( k:o.er- pcou[ks_. (7-( -ckci(aooic), uci-Loni

   sy\           and eivi-o:i 6 , thr.p._ oc ./66\ wet s a-1- ,v,% cceskVion .


                                        POWV\-- lk\

         dcom.5          q.zwl-- Co '‘k lc (0e eAcio.__61) wt-le or\cieog-

        -i+       ZS QC C (tar" S..              --1-Le_ c tounts %a r 1154-                       ei-kge..y‘ 64.(\+-       cilScak         itre

 e.;:sniosed pi- ctk.kcxe..8_             4c.,    ii 1000-S- egg           c-t_h-- a-)         (Le_ gcccess 4is cottctcm4,

          Occit4g-c- Catt8e6__ +L4--                     (\ie_ Was -c-0.4                     ,,c(i--(                d_QeAdctit-{--
                                                          ,
c05\0( coaL         oiNaUe              u-kis-i-e- a (-2( ,itxtd-e-,   ‘\a s5,                  k      Le c( c r
WeSef\+ ck. ctecen5e                1-e5S   -1-\04\   as kfc Pokce                C-U_Vct       tiva 5 ‘,11.5e
00c No T dt( 11 et\ 0.61 9\                                 drunt5              ktve._    1_f-oce4e(-

Itsy C\comccc S avriast                                ,k ace_ una4Acessed                41,
V-e.1/14 tesn/ at)e.,C,

                          ,\c,      S nvywecvid.,,r)        is CL oect.ral.n
                      kAfcts;,re                         \,(\c.4.1 Ceed,.-4- because Oc "VC(Ceboi

 054-,   'CI Li                  2.(L4yf s 1),enc4-,A 5 t-e,1,02 030_,;(\-61- ccebcok               fo34--

tun      Ptik. an. 6\00-,,e \ANii, +LA                                                       ciecendollriS

kr\ouu_Atilmmt-             artc               4,fle are_ 4-C -in cIA-kgvcti             3€4_ eiceua



                                   Cpr_c.,L) tor-a,

          G)60-11-0f3                       CoNeficifv,V1-1-- 12_0_40.Val-ZOr\ C(P.)-(A_ 3ktula

  wnwe& 10                          Ctati\s-f- Qc t _ , Davi-sop         grid            s IQ e1 _4/0 a ti
                          a/16 c4 Viccess c\alk.3                                             skelyk     lacceed,

                          +kis norN t r\ cis cf)..),(t4y




 q -15-40)-c.

                                                                          Cep LL.           387c1246)
                                                                             e
                                                          A-6 For ch -N re k
                                                        Urect              065k19...
L)of\o,-40 -(\   f   0
                                                          ''''       rit in List m                                              i=
  Item #                     Item Description                    Size        Price      Item #                             Item Description                 Size      Price
   1117       LOC            Boxer Briefs, 3pk -                     S    $ 11 02        501        LOC                    Tube Socks, 1 pr                           $ 1.03
   1118      LOC             Boxer Briefs, 3pk**                  M       $ 11.02        536        LOC                    Crew Socks, 1 pr. King Size      1 24-     $ 1.13
   1119       LOC            Boxer Briefs, 3pk **                    L    $ 11 02        509                               Lo-Cut Socks 3pk                           $ 6.13
   '1120     LOC             Boxer Briefs, 3pk                    XL      $ 11.02        421                               Athletic Supporter 32-34          M        $ 4.67
   1121      LOC I           Boxer Briefs, 3pk '                  2X      $ 13.20        422                               Athletic Supporter 36-38 *        L        $ 4.67
    447      LOC             Boxers 4pk, 28-30 -                     S    $ 13.94        423                               Athletic Supporter 40-42 -       XL        $ 4.67
    448      LOC             Boxers 4pk, 32-34 -                  M       $ 13.94        424                               Sweatpants **                     S        $ 8 94
    449      LOC             Boxers 4pk, 36-38 **                    L    $ 13.94        430                               Sweatpants -                      M       $ 8.94
    450      LOC             Boxers 4pk, 40-42 -                  XL      $ 13.94        431                          I    Sweatpants -                      L       $ 8 94
    451      LOC             Boxers 3pk, 44-46 **                 2X      $ 12.25        432                               Sweatpants "                     XL       $ 8.94
    452      LOC             Boxers 2pk, 50-52"                   3X      $ 11.12        433                               Sweatpants -                     2X       $ 15.60
    453      LOC             Boxers 2pk, 54-56 "                  4X      $ 11.12        434                               Sweatpants                                $ 17.10
    454      LOC             Boxers 2pk, 58-60                    5X      $ 11.12        435                               Sweatpants "                     4X       $ 17.10
   455       LOC             Boxers 2pk, 62-64                   6X       $ 12.58        436                               Sweatpants "                     5X       $ 17.10
   548       LOC             Boxers 10. **                       7X       $ 5.53         437                               Sweatpants'"                     6X       $ 17.10
   549       LOC             Boxers 1pk, "                       8X       $ 5.53         438                               Sweatshirt'"                      S       $ 8.45
   456       LOC             Briefs 3pk, 28-30 -                  S       $ 6.02         439                              Sweatshirt "                      M        $ 8.45
   457       LOC             Briefs 3pk, 32-34 **                 M       $ 6.02         440                               Sweatshirt "                      L       $ 8.45
   458 I LOC                 Briefs 3pk, 36-38 -                  L       $ 6.02         441                              Sweatshirt"                       XL       $ 845
   459       LOC             Briefs 3pk, 40-42 "                 XL       $ 6.02         442                              Sweatshirt -                      2X       $ 12.15
   460       LOC             Briefs 3pk, 44-46                   2X       $ 9.87        443                               Sweatshirt                        3X       $ 12.15
   461       LOC             Briefs 3pk, 50-52                   3X       $ 9.87        444                               Sweatshirt -                      4X       $ 12.15
   462       LOC             Briefs 2pk, 54-56 "                 4X       $ 11.22       445                       l       Sweatshirt -                      5X       $ 12.15
   463       LOC             Briefs 2pk, 58-60 "                 5X       $ 11-22       446                               Sweatshirt **                     6X       $ 23 29
 464         LOC            Undershirt 3pk, 34-36 "               S      $ 8.52         489                               Mesh Gym Shorts, Gray **           S       $ 10.21
-
   465 I LOC '               Undershirt 3pk, 38-40 -              M      $ 8.52         490 -                     I       Mesh Gym Shorts, Gray -           M        $ 10 21
   466       LOC            Undershirt 3pk, 42-44 "               L      $ 8.52         491 i                     I       Mesh Gym Shorts, Gray'"            L       $ 10.21
   467       LOC            Undershirt 3pk, 46-48 **             XL      $ 8 52         492                       .       Mesh Gym Shorts, Gray "           XL       $ 10 21
   468       LOC            Undershirt 3pk, 50-52 “              2X      $ 11_95        493 -71                           Mesh Gym Shorts, Gray **          2X       $ 11.83
   469       LOC            Undershirt 3pk. 54-56"               3X      $ 11.95        494                               Mesh Gym Shorts, Gray -           3X       $ 13.78
   470      LOC             Undershirt 2pk, 58-60 **             4X      $ 12.99        495                               Mesh Gym Shorts, Gray             4X       $ 15.78
   471      LOC             Undershirt 2pk. 62-64 "              5X      $ 13.93        496                               Mesh Gym Shorts, Gray "           5X       $ 18 13
                        t
   472      LOC             Undershirt 2pk, 66+ -                6X      $ 13.93        550                               Mesh Gym Shorts, Gray **          6X       $ 15.80
   780      LOC             Tee Shirt 1pk -                       S      $ 3.64        1551 i                             Fleece Gym Shorts, Gray -         7X       $ 12.78
   781      LOC         ,   Tee Shirt 1pk "'                     M       $    3.64   1520      F                          Botany 500 Pajamas "              S        $ 17.57
   782      LOC             Tee Shirt 1pk -                       L      $ 3.64         521                               Botany 500 Pajamas                M        $ 17 57
   783      LOC I           Tee Shirt 1pk ”                      XL      $ 3.64      - 522                                Botany 500 Pajamas **             L        $ 17.57
   784      LOC             Tee Shirt 1pk **                     2X      $ 5.66         523                               Botany 500 Pajamas -              XL       $ 17.57
   785      LOC             Tee Shirt 1pk -                      3X      $ 7.21         524                               Botany 500 Pajamas "              2X       $ 18.40_,
   786      LOC             Tee Shirt 1pk ''"                    4X      $ 7.21         525                               Botany 500 Pajamas **             3X       $ 18.40
   787      LOC             Tee Shirt 1pk *                      5X      $ 7.21         526                               Botany 500 Pajamas -              4X       $ 18.40
   788      LOC             Tee Shirt 1pk -                      6X      $ 7.21         527                               Botany 500 Pajamas -              5X       $ 21.21
  535       LOC             Tee Shirt 1pk **                     8X      $ 7.88         502                               Baseball Cap, Cotton **                    $ 6.65
  473       LOC             Thermal Pants, 30-32 *               S       $ 4.88         504                               White Shoe Laces                           $ 0.91
                                                                                            1--
  474       LOC             Thermal Pants, 34-36 "               M       $ 4.88         505 I                             Black Shoe Laces "                         $ 0.91
  475       LOC             Thermal Pants. 38-40 "               L       $ 4.88         425                   .           Chess Set **                               $ 4 19
                                                                                           ---f-.
  476       LOC             Thermal Pants, 42-44 "               XL      $ 4.88         426                               Checker Set "                              $ 3 48
  477       LOC             Thermal Pants, 46-48 "               2X      $ 6.54      427-,          Dominoes "                                                       $ 2.94
                                                                                   __      --                                                                              H
  478       LOC             Thermal Pants, 50-52 -               3X      $ 6.54_._    73        _i_ Uno Cards ""                                                     $ 8 04
  479       LOC             Thermal Pants, 54-56 **              4X      $ 9 87 -    320    LOC     Sensodyne Toothpaste                                         ,   $ 6 24
                                                       ---,
  480       LOC i           Thermal Pants. 58-60 -               5X      $ 13.10        391         LOC                   Sunblock SPF-30-                           $ 3 12
  481       LOC             Thermal Shirt, 34-36 -               S       $ 4.88        1113         LOC                   Reading Glasses 1 50% **                   $ 1 19
  482       LOCI            Thermal Shirt, 38-40 "               M       $ 4.88        1114         LOC    Reading Glasses 2.00% **                                  $ 1 19
  483       LOC     ,       Thermal Shirt, 42-44 "               L       $ 4 88        1115         LOC t- Reading Glasses 2.50% **                                  $ 1 19
  484       LOC             Thermal Shirt, 46-48 **              XL      $ 4.88        1116         LOC                   Reading Glasses 3.25% "                    $ 1 19
  485      LOC --1:         Thermal Shirt, 50-52 "               2X      $ 6.54        902                                Y-Adapter"                                 $ 3 74
  486LLOC                   Thermal Shirt, 54-56 **              3X      $ 6 54        906                .               Mono/Stereo Adapter-                       $ 2 18
  487 1i LOC 1              Thermal Shirt, 58-60 **           4X         $ 9.87        903                                Head Phone Extension**                     $ 4 05
  488      LOC              Thermal Shirt, 62-64 -               5X      $ 13 10     _ 3010                               Miswak Stick--limit 3 per week              $1 43
                   i                                                                   907 LOC                            AAA Batteries"-limit 1 per week             $2 40
- Al] items are subject to tax                                   LOC = Available on Loss of Commissary                                                      Rev. 04/01/2017
              ii             tigb    Mk qii lb,          adix                 Ak            .a& 111.           4b




                         ''- OW‘C'A\                Cce_KCI.(\U                      --AlF.E38L-( •                       4..    -          la • C).-

      L c'          'ICJ-14 cc                    (-4)AU a ck icr,                   Acek't x                  ZL,3e0         4,.
                                                           t3                                         J

        i              •0            l 46.7               AIL+.          '            _       _           li _                  at '      <3 •              Cai                 '•- . • MIL_

          ilro ,-rj,        CCO            .. (-QC.)                           L.Cri-r\             0-         Cs          zo cAk.:,y(oci
    LOCou-s0 6C -Or-


                                                                              y_tk,.._____IsgQ.n               _                 ,,,,.                 *          •            •

    ''rC cei-Vf.X2)

                                                                 .
                                                                                                                          v      .           (...,14:((_\ceC

    .4. . .   :it
               c
                         V               tit'      &a.               _          II    L ,4"               It&        IL                         ..j.,....
                                                                                                                                                 .                    \        Niip


                                                      Ct ICISV                      ca$4            jr (cpsi( jrYl
                                                                                                                                                            L
                                                                             it?)    (lia             Cfn          1:ii.X...e(54L-Q--                (NrKeQ..\(CCI‘

    S              3\'&\( -.1fC),A                 *A" _ ••11/                            i ._ ai          ,       _ , -ice 0             Z-- (_\.C:)                 VA-. .‘\ Ct CAC(

                                            0 ...AI       Ow                  re_ I               .
                                                          II

                                                                                                                                                                  c‘
@     in I                           .            ,4,L                                        11.        -•          *           -          .               07            \VC& . ‘ci            atr
                    i_         411
                                                    ,....,. .. if ,                                   , ..._.L. L.,),. ..i. G21'\-6--(cds                                               avtact
                                                                                                                                                                                           U

               -?U€A)cikK )Z)                                    Z_ Acf                                        Nc         e.l.           .ctitttc,                 t ,C6car.          ,sk,al-    __

                               v..                                   l'e             (-e_en ,, (viz                                       ad'


                                                                #1,b(
                                                                4
                                                  6'        37 YAC071Cr? CAO ((o                                                     - 5                                  16
c±t
